Citation Nr: 0115984	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, including memory loss, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an evaluation in excess of 30 percent for 
seborrheic dermatitis.  

3.  Entitlement to a compensable evaluation for a shell 
fragment wound (SFW) of the left upper extremity (above the 
elbow).  

4.  Entitlement to an increased evaluation for residuals of a 
SFW to the left knee, including arthritis and ligament 
instability, evaluated as 20 and 10 percent disabling, 
respectively.  

5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a SFW to the left ankle with retained metallic 
fragments.  

6.  Entitlement to an evaluation in excess of 10 percent for 
residual scars of the left heel.  

7.  Entitlement to an evaluation in excess of 10 percent for 
a retained mortar fragment of the right knee.  

8.  Entitlement to a compensable evaluation for postoperative 
residuals of a laceration of the liver.  

9.  Entitlement to a compensable evaluation for hemorrhoids.  

10.  Entitlement to service connection for hypertension as 
secondary to service-connected disabilities.  

11.  Entitlement to special monthly compensation based on the 
loss of use of both lower extremities or the need for aid and 
attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran recently requested a 
hearing before the Board in an amended VA Form 9.  He 
clarified that his previous VA Form 9 was meant as an appeal 
to all issues.  He further requested a hearing.  The veteran 
subsequently clarified that he wanted a hearing before a 
travel Member of the Board.  He explained that his condition 
prevented him from flying out for a hearing before the Board 
at its central office.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991).

Under the circumstances, the Board remands the above issues 
to the RO for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be scheduled to 
appear at a personal hearing before a 
travel Member of the Board sitting at the 
RO as soon as it may be feasible.  

Notice should be sent to the veteran and 
his service representative.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeals at that 
time.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


